MEMORANDUM DECISION.
On September 18, 1980, pursuant to the Uniform Child Custody Jurisdiction Act, 19 M.R.S.A. §§ 801 et seq., Jon Spaulding filed with the District Court, Rumford, a certified copy of a 1979 Colorado divorce judgment awarding him custody of his child. On November 13, 1980, his ex-wife Paula filed in the same court a petition for enforcement of a 1980 modification decree entered in Colorado which awarded her custody of the child. After notice and hearing the District Court denied Paula’s petition.
Paula then appealed to the Superior Court. That court reversed the decision of the District Court and remanded the case for enforcement of the Colorado modifica*65tion decree. The Superior Court also directed that the District Court determine Paula’s costs and counsel fees incurred during the initial hearing in District Court. See 19 M.R.S.A. § 816(2). From the order of the Superior Court Jon filed a notice of appeal to this Court. Paula has moved to dismiss the appeal for lack of a final judgment. The principles contained in two recent decisions of this Court, Luchetti v. Luchetti, Me., 445 A.2d 675 (1982) and Sylvester v. Sylvester, Me., 445 A.2d 674 (1982) foreclose our entertaining the present appeal.
The entry is:
Appeal dismissed.
All concurring.